Citation Nr: 0202625	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  97-34 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	O. Grady Query, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and T.B.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD.  A notice of disagreement was received 
in October 1997, a statement of the case was issued in 
October 1997, and a substantive appeal was received in 
December 1997.  An RO hearing was conducted in May 1998, and 
in November 2001 the veteran testified at a Board hearing 
held at the RO. 

At the November 2001 hearing, additional claims for service 
connection for liver disease, for lung disease, for 
hypertension and for left knee disability were raised.  These 
matters are referred to the RO for appropriate action.


REMAND

The record shows that additional items of evidence have been 
received into the record subsequent to the most recent 
supplemental statement of the case issued by the RO.  Prior 
to February 22, 2002, as a general rule pertinent evidence 
was required to be referred to the RO for initial review and 
preparation of a supplemental statement of the case unless 
this right was waived by the veteran or his representative.  
38 C.F.R. § 20.1304(c) (2001).  However, effective February 
22, 2002, this regulation was amended to remove this 
requirement, and this amendment applied to all appeals which 
were pending as of February 22, 2002.  See 67 Fed. Reg. 3099-
3106 (Jan. 23, 2002).  Accordingly, there is no longer any 
requirement that the RO review new evidence in a case such as 
this.  However, at the November 2001 hearing which was 
conducted prior to the publication of the amendment to the 
regulation, the veteran's representative specifically 
declined to waive RO review of the newly received evidence.  
In the interests of fairness, the Board finds that 
preliminary review by the RO and other appropriate action is 
warranted under the facts of this particular case.

The veteran has claimed that stressful events took place 
during his service in the Vietnam War.  These stressors 
include the deaths of helicopter crewmen whom he knew 
personally.  One particular individual has been referred to 
by the veteran as "Mingo."  The veteran has submitted 
copies of documents which appear to document the combat death 
of a Robert L. Mingle on June 18, 1969.  At the November 2001 
hearing, the veteran also submitted additional evidence in 
the form of a November 2001 affidavit from a former 
serviceman who served with the veteran. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims file 
and undertake any actions necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and request that it 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressor(s).  In particular, 
USASCRUR should be provided with a 
description of the alleged stressor 
identified by the veteran which occurred 
during his service in the Vietnam War 
with the 124th Composite Support 
Maintenance Detachment which worked with 
the 11th Air Cavalry.  This stressor is 
the death of an individual identified as 
Robert L. Mingle ("Mingo") on June 18, 
1969.  If USASCRUR indicates that it is 
unable to provide such information, but 
references other potential sources, 
appropriate follow-up action to request 
such information from any such sources 
should be taken.  The claims file should 
be appropriately documented to show 
USASCRUR's response.

3. If, and only if, a stressor or 
stressors has/have been verified, the 
veteran should be scheduled for a VA 
psychiatric examination to ascertain 
whether he currently suffers from PTSD 
related to the verified stressor(s).  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly indicate whether 
the veteran has PTSD and, if so, whether 
such PTSD is due to the verified 
stressor(s).  A detailed rationale would 
be helpful and is hereby requested.

4.  After completion of the above, the RO 
should review the expanded record to 
include all evidence received of record 
since the most recent supplemental 
statement of the case.  After completion 
of the above, the RO should determine 
whether service connection is warranted 
for PTSD.  If the benefit remains denied, 
an appropriate supplemental statement of 
the case should be issued to the veteran 
and to his representative.  After they 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




